Citation Nr: 0604696	
Decision Date: 02/17/06    Archive Date: 02/28/06	

DOCKET NO.  05-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
low back disorder, and, if so, whether the claim may be 
allowed.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from December 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska, that denied entitlement to the benefit 
sought.

A review of the evidence discloses that although the 
veteran's claim for service connection for a low back 
disorder was reopened based on the determination that a 
statement from a private physician constituted new and 
material evidence, the evidence continued to show that the 
low back disorder was not incurred in or aggravated by the 
veteran's active military service.  The Board notes that it 
is required to conduct an independent new and material 
evidence analysis in a claim involving a final decision.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the issue has been restated 
on the title page to reflect this requirement.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  Service connection for a low back disability was denied 
by the Board in October 1997.

3.  Received in July 2004 was a reopened claim for service 
connection for a low back disability.

4.  The evidence received since the 1997 Board decision is 
not cumulative or redundant and is sufficient, by itself, or 
in connection with evidence previously assembled, so as to 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence added to the record since the October 1997 Board 
decision is new and material and the claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  This 
law redefines the obligations of VA with respect to the duty 
to assist and imposes on VA certain notification 
requirements.

The Board notes that in the instant case, the VCAA does not 
preclude the Board from adjudicating the veteran's claim at 
this time.  This is so because the Board is taking action 
favorable to the veteran in reopening his claim for service 
connection for a low back disability.  Accordingly, a 
decision at this point poses no risk of prejudice to the 
veteran.  See, for example, Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the veteran's 
service medical records and post service medical records have 
been associated with the claims folder.

In general, decisions by the Board are final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100.  Pursuant to 
38 U.S.C.A. § 5108, a finally and disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to the claim.  The pertinent regulation 
with regard to new and material evidence provides that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or significant evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

The evidence of record at the time of the 1997 Board decision 
includes the veteran's service medical records.  At the time 
of the June 1960 preinduction examination, the veteran gave a 
history of sciatica at the level of the second lumbar 
vertebra.  When seen in December 1960, the veteran complained 
of a sciatic nerve condition of six months' duration.  He 
stated he had received treatment for cramping in the left 
thigh and calf since July 1960.  He denied pain or numbness.

Additional records included the report of an outpatient visit 
in May 1961 when he gave a one-year history of intermittent 
pain in the posterior aspect of the left thigh and left calf.  
No disability or disease entity was identified.

When he was seen at the time of separation examination in 
September 1962, clinical examination was entirely normal.  
However, a report of medical history at that time reflected 
he had had cramping in the legs when walking and painful 
joints for the past two years.

The service medical records also included the report of an 
October 1962 outpatient visit when he was seen for a 
complaint of back pain.  He was not able to lift the left leg 
above 45 degrees.  A diagnosis was given of sciatica.  
Treatment included light duty and whirlpool baths over the 
next 48 hours.

The post service evidence revealed that in 1968, several 
years following service discharge, the veteran complained of 
back pain of three months' duration and leg pain of six 
weeks' duration.  He underwent a laminectomy for a herniated 
disc of the L4-L5 level at the L5-S1 level.  The diagnosis 
was acute herniated disc.  Additional evidence included the 
report of a VA examination in February 1996.  The veteran was 
given a history of herniated lumbar disc requiring lumbar 
laminectomy and diskectomy times two.

Based on a review of the record the Board essentially found 
that there was no medical evidence showing that the veteran's 
preexisting low back disability had been chronically 
aggravated by his active service.

Evidence presented or secured since the 1997 decision 
consists primarily of a February 2005 statement from a 
private physician at a sports medicine and orthopedic surgery 
facility in Kearney, Nebraska.  He stated that he had had the 
opportunity to review the medical portion of the veteran's 
service records.  It was his opinion that "there is no 
question that he [the veteran] was having some back problems 
prior to entering the service, but there was never any 
accurate documentation that this was indeed discogenic or 
radicular in nature.  However, the medical records from his 
service do reflect that."  The physician opined that it was 
"as least as likely as not" that the veteran's low back 
disorder was directly related to an inservice incident in 
October 1962.  The physician stated the veteran's current low 
back disorder was "certainly consistent" with an injury that 
would have occurred during that timeframe.  The physician 
found there was no other explanation in the medical records 
or by the veteran's own history as to any other plausible 
cause or etiology for the current low back problems.

The Board finds this statement is new, in that it is not 
redundant of other evidence previously considered.  Moreover, 
the evidence is material to the issue under consideration, as 
it reflects that the veteran has a low back disability that 
in the physician's opinion is attributable to his active 
service.  This evidence clearly raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

Based on a review of the evidence of record, the Board 
believes that further development is in order and the case is 
REMANDED for the following:

1.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, VA should 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The veteran should be provided an 
examination by a physician knowledgeable 
in orthopedic disorders.  The examiner 
must note in the examination report that 
the claims file, particularly to include 
the February 2005 statement from the 
private physician, was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should opine as to the etiology 
of any low back disorder identified and 
express an opinion as to whether it is as 
least as likely as not that it is 
attributable to the veteran's active 
service, either by way of direct 
incurrence or by way of aggravation.  The 
complete rationale for any opinion 
expressed should be provided.

3.  Then, VA should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  He 
is advised that any failure, without good cause, to report 
for a scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


